DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 06/10/2022, and the claims submitted during the AF reply on 05/26/2022 are under examination. Thus, claim(s) 1- 20 is/are pending, and the claim(s) 1, 8, & 15 is/are independent form.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, newly discovered Ramaraju (US 20110119672 A1) reference is relied for the independent claims.
Ramaraju discloses:
[0013] As indicated above, the cores in a multi-core processor can often have different operating frequencies or other performance measures. These differences are caused by variations in the electrical and physical characteristics of the transistors used to form the individual cores, as well as other factors relating to the location of each core, its power supply grid, heat dissipation performance, etc.


[0031] These techniques may be applied to level or 1equalize the performance of the cores on a multi-core SOC by selectively applying power supply voltages based on the measured performance parameters for each core. For example, when running a multi-core application on the multi-core SOC 400, the operating system or controller can use the tracked performance parameter information in the DCR to lower the speed of the fastest core to match the other core speeds by supplying a power supply voltage to the fastest core that is lower than the power supply voltage that is supplied to the slower core(s). Conversely, the tracked performance parameter information can be used to increase the speed of the slowest core(s) to match the faster core speeds by supplying a power supply voltage to the slower core(s) that is higher than the power supply voltage that is supplied to the fastest cores. Thus, two or more power supply voltages can be selectively applied to the cores to achieve balanced or level operating speeds across the cores.


Claim Rejections - 35 USC § 103
Claim(s) 1, 5- 6, 8- 13,& 15- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. [Ramaraju] (US 20110119672 A1).

Regarding claim 1, Ramaraju teaches a semiconductor chip package [“multi-core system on chip 200”/”multi-core SOC 400” having “A multi-core processor is a processing system having…multiple dies in a single chip package”], comprising: ([004, 0031]);
a first integrated circuit (IC) die [core like 210] having a first intrinsic [“different operating frequencies or other performance measures…caused by variations in the electrical and physical characteristics of the transistors used to form the individual cores” between cores] performance level ([0014-0015]);
 a second IC die [“cores having a different design” like core 240], different from the first IC die, and having a second intrinsic performance level different from the first intrinsic performance level ([0013-0015, 0021]); and
 a power management controller [“the operating system or controller” while executing task using multi cores (i.e.,  step 306, fig. 3), performing of increasing voltage of the slower core/IC while decreasing voltage of the faster core/IC] configured to distribute, based on a determined die performance differential between the first IC die and the second IC die, a level of power allocated to the semiconductor chip package between the first IC die and the second IC die ([0013, 0031, 20033]).
While examiner does not necessarily agree, one can argue that Ramaraju may or may not “determine” die performance differential between different types of cores. However, since Ramaraju also explicitly states its cores/ICs to have different “performance parameters” and calculating and tabulating these performance parameters shown in “tagging data structure 216” in fig. 2 ([0021, 0031]), determining of “die performance differential between” cores/ICs and using this differential to match the speed of slower core/IC and faster core/IC while executing the multi-core task (like in S306) would be obvious to PHOSITA (based on implicit disclosure, see MPEP 2144.01) to allow identifying by how much one core is faster (with better performance) or slower than another core. In summary, even if Ramaraju may or may not anticipate the invention of this claim, it still renders invention of this claim obvious to PHOSITA.

Regarding claim 5, Ramaraju further teaches/suggests a semiconductor chip package of claim 1, further comprising:
 a first voltage regulator [switch 411 + a means that generates signal V1] configured to control a first amount of voltage delivered to the first IC die [e.g., core 401] via a first voltage rail from a shared supply voltage [Vdd 1 is shared with core 403 as well] (Fig. 4, [0027]).

Regarding claim 6, Ramaraju semiconductor chip package of claim 5, further comprising: a second voltage regulator [e.g., switch 414 + a means that generates signal v4] configured to control a second amount of voltage delivered to the second IC die via a second voltage rail [power line for the VDD 2] from the shared supply voltage (Fig. 4, [0027]).

Regarding claim 8, Ramaraju further teaches/suggests a method, comprising: 	determining a die performance differential between a first IC die [slower cores like 210] and a second IC die [faster cores like 240], wherein the first IC die is different from the second IC die, of a semiconductor chip package [SOC 200/400], wherein the first IC die is associated with a first intrinsic performance level and the second IC die is associated with a second intrinsic performance level different from the first intrinsic performance level ([30004, 0013-0015, 0021, 0027]); and 
distributing [“operating system or controller can use the tracked performance parameter information…lower the speed of the fastest core… increase the speed of the slowest core(s) to match the faster core speeds by supplying a power supply voltage”], based on a determined die performance differential between the first IC die and the second IC die, a level of power allocated to the semiconductor chip package between the first IC die and the second IC die ([0013, 0031- 0033]).
While examiner does not necessarily agree, one can argue that Ramaraju may or may not “determine” die performance differential between different types of cores. However, since Ramaraju also explicitly states its cores/ICs to have different “performance parameters” and calculating and tabulating these performance parameters shown in “tagging data structure 216” in fig. 2 ([0021, 0031]), determining of “die performance differential between” cores/ICs and using this differential to match the speed of slower core/IC and faster core/IC while executing the multi-core task would be obvious to PHOSITA (based on implicit disclosure, see MPEP 2144.01) to allow identifying by how much one core is faster or slower than other. Simply put, even if Ramaraju may not anticipate the invention of this claim, it still renders invention of this claim obvious to PHOSITA.
Regarding claim 9, Ramaraju further teaches/suggests the method of claim 8, wherein distributing the level of power further comprises: distributing a first level of power to the first IC die, wherein operating the first IC die at the first level of power results in performance exceeding the first intrinsic performance level ([0031]).
Regarding claim 10, Ramaraju  further teaches/suggests method of claim 9, further comprising: distributing a second level of power to the second IC die, wherein operating the second IC die at the second level of power results in performance below the second intrinsic performance level ([0031]).
Regarding claim 11, Ramaraju further teaches the method of claim 8, wherein distributing the level of power further comprises: distributing the level of power between the first IC die and the second IC die such that both of the first IC die and the second IC die perform at a level outside an intrinsic range of performance ([0031]).
Regarding claim 12, Ramaraju further teaches the method of claim 8, wherein distributing the level of power further comprises: controlling, at a first voltage regulator [e.g., switch 411+ a means that generates V1], a first amount of voltage delivered to the first IC die via a first voltage rail from a shared supply voltage [VDD 1 is shared between groups of cores 401 and 403] (Fig. 4 & associated texts).
Regarding claim 13, Ramaraju further teaches the method of claim 12, wherein distributing the level of power further comprises: controlling, at a second voltage regulator [e.g., switch 414 + a means that generates V4], a second amount of voltage [voltage provided from the switch 414] delivered to the second IC die via a second voltage rail from the shared supply voltage ([0027], fig. 4).

Regarding claim 15, the rejection of claim 1 is incorporated. Thus, Ramaraju teaches a non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor to: 	determine a die performance differential between a first IC die and a second IC die of a semiconductor chip package, wherein the second IC die is different from the first IC die, and wherein the first IC die is associated with a first intrinsic performance level and the second IC die is associated with a second intrinsic performance level different from the first intrinsic performance level ([0013-0015, 0021]); and 
distribute, based on a determined die performance differential between the first IC die and the second IC die, a level of power allocated to the semiconductor chip package between the first IC die and the second IC die ([0013, 0031- 0033]).
While examiner does not necessarily agree, one can argue that Ramaraju may or may not “determine” die performance differential between different types of cores. However, since Ramaraju also explicitly states its cores/ICs to have different “performance parameters” and calculating and tabulating these performance parameters shown in “tagging data structure 216” in fig. 2 ([0021, 0031]), determining of “die performance differential between” cores/ICs and using this differential to match the speed of slower core/IC and faster core/IC while executing the multi-core task would be obvious to PHOSITA (based on implicit disclosure, see MPEP 2144.01) to allow identifying by how much one core is faster or slower than other. Simply put, even if Ramaraju may not anticipate the invention of this claim, it still renders invention of this claim obvious to PHOSITA.
Regarding claim 16, Ramaraju teaches a non-transitory computer readable medium of claim 15, wherein the set of executable instructions further manipulate at least one processor to: 
distribute a first level of power to the first IC die, wherein operating the first IC die at the first level of power results in performance exceeding the first intrinsic performance level ([0031]).
Regarding claim 17, Ramaraju teaches a non-transitory computer readable medium of claim 15, wherein the set of executable instructions further manipulate at least one processor to: distribute a second level of power to the second IC die, wherein operating the second IC die at the second level of power results in performance below the second intrinsic performance level ([0031]).
Regarding claim 18, Ramaraju teaches a non-transitory computer readable medium of claim 15, wherein the set of executable instructions further manipulate at least one processor to: distribute the level of power between the first IC die and the second IC die such that both of the first IC die and the second IC die perform at a level outside an intrinsic range of performance ([0031]).
Regarding claim 19, Ramaraju teaches a non-transitory computer readable medium of claim 15, wherein the set of executable instructions further manipulate at least one processor to: 
control, at a first voltage regulator, a first amount of voltage delivered to the first IC die [core 401] via a first voltage rail from a shared supply voltage (Fig. 4, [0027]).
Regarding claim 20, Ramaraju teaches non-transitory computer readable medium of claim 19, wherein the set of executable instructions further manipulate at least one processor to:
 control, at a second voltage regulator, a second amount of voltage delivered to the second IC die [core 403] via a second voltage rail from the shared supply voltage (Fig. 4, [0027]).

Claim(s) 2- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju in view of Anemikos et al. [Anemikos] (US 20130113514 A1).
Regarding claim 2, Ramaraju teaches features of the claim 1 as discussed above. Ramaraju further describes some of its ICs/cores to be faster types and others slower types. 
However, may not teach how it installed these faster and slower types of cores in the SOC/processor. Thus, Ramaraju fails to teach the semiconductor chip package of claim 1, wherein the first IC die is selected from a first plurality of IC dies determined to have a first range of intrinsic performance, and further wherein the second IC die is selected from a second plurality of IC dies  determined to have a second range of intrinsic performance different from the first range of intrinsic performance.
Anemikos is directed to sorting identical integrated circuit devices into voltage bins and testing such integrated circuit devices to ensure that they are within prescribed current leakage limits for each of the different voltage bins to address the problem of manufacturing variations ([0001]). Specifically, Anemikos teaches wherein the first IC die is selected [sorting into voltage bins in S202] from a first plurality of IC dies determined to have a first range [slow] of intrinsic performance, and further wherein the second IC die [fast] is selected from a second plurality of IC dies  determined to have a second range of intrinsic performance different from the first range of intrinsic performance ([0002, 0029-0033], figs. 4-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Anemikos and Ramaraju because they both are related to allocating power to the SOC based on the types performance capabilities of the chips/Cores and (2) modify the system of Ramaraju to have its faster and slower cores/ICs to be selected from a first plurality of IC dies determined to have a first range of intrinsic performance, and further wherein the second IC die is selected from a second plurality of IC dies determined to have a second range of intrinsic performance different from the first range of intrinsic performance while placing in the SoCs during fabrication. Doing so defected ICs/cores will not be installed in the processor/SoCs of Ramaraju (Anemikos, [0030]). Furthermore, Anemikos teaches missing details for Ramaraju about how (by sorting/classifying after testing and measuring leakage current) its processor/SOC can determine or sort faster and slower cores before installing them in its chip package.

Regarding claim 3, Ramaraju further teaches The semiconductor chip package of claim 1, wherein the determined die performance differential includes speed and 
However, Ramaraju may not teach to store leakage information in a non-volatile memory.
Anemikos is directed to sorting identical integrated circuit devices into voltage bins and testing such integrated circuit devices to ensure that they are within prescribed current leakage limits for each of the different voltage bins to address the problem of manufacturing variations ([0001]). Specifically, Anemikos teaches wherein the determined die performance differential includes speed and leakage information stored in a non-volatile memory during power-up testing ([0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Anemikos and Ramaraju because they both are related to allocating power to the SOC based on the types performance capabilities of the chips/Cores and (2) modify the system of Ramaraju to have its faster and slower cores/ICs to be selected from a first plurality of IC dies determined to have a first range of intrinsic performance, and further wherein the second IC die is selected from a second plurality of IC dies determined to have a second range of intrinsic performance different from the first range of intrinsic performance while placing in the SoCs during fabrication. Doing so defected ICs/cores will not be installed in the processor/SoCs of Ramaraju (Anemikos, [0030]). Furthermore, Anemikos teaches missing details for Ramaraju about how (by sorting/classifying after testing and measuring leakage current) its processor/SOC can determine or sort faster and slower cores before installing them in its chip package.

Regarding claim 4, Ramaraju in view of Anemikos further teaches/suggests the semiconductor chip package of claim 2, wherein the power management controller is configured to distribute a first level of power to the first IC die, wherein operating [“increase the speed of the slowest core(s) to match the faster core speeds”] the first IC die at the first level of power results in performance exceeding the first intrinsic performance level (Ramaraju, [0031] & Anemikos, [0002]).
Claim(s) 7 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju in view of Gupta et al. [Gupta reference of the record] (US 20210064426 A1).
Regarding claim 7,  Ramaraju teaches the semiconductor chip package of claim 5, further comprising:
a means [e.g., a means that control the switch 412 via signal V2] configured to control a third amount of voltage delivered via a shared voltage rail to the first IC die and the second IC die (Fig. 4). However, Ramaraju may not teach using of “shared voltage regulator” as claimed.
Gupta directed to a system and method of dynamically optimizing a power/voltage allocation in a semiconductor chip having pluralities of heterogeneous ICs ["one or more cores"] (Abstract, [0033, 0087]). Specifically, Gupta teaches a semiconductor chip package comprises:
controlling, at a shared voltage regulator ["a common voltage regulator coupled to the first core and the at least one second core"], a third amount of voltage delivered via a shared voltage rail to the first IC die and the second IC die ([0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Gupta and Ramaraju because they both are related to controlling power in a semiconductor chip having pluralities of heterogeneous (performance differential) ICs and (ii) modify the system of Ramaraju to include a common/shared voltage regulator as in Gupta. Doing so both the first and second IC (cores) of the semiconductor chip of the Ramaraju can be operated at the maximum operating voltage (Gupta, Claim 6).  

Regarding claim 14, Ramaraju further teaches controlling, at a shared voltage regulator, a third amount of voltage [e.g., voltage from VDD2 to cores/ICs 401 and 403] delivered via a shared voltage rail to the first IC die and the second IC die (Fig. 4). However, Ramaraju fails to teach using a shared voltage regulator as claimed.
Gupta directed to a system and method of dynamically optimizing a power/voltage allocation in a semiconductor chip having pluralities of heterogeneous ICs ["one or more cores"] (Abstract, [0033, 0087]). Specifically, Gupta teaches a semiconductor chip package comprises:
controlling, at a shared voltage regulator ["a common voltage regulator coupled to the first core and the at least one second core"], a third amount of voltage delivered via a shared voltage rail to the first IC die and the second IC die ([0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Gupta and Ramaraju because they both are related to controlling power in a semiconductor chip having pluralities of heterogeneous (performance differential) ICs and (ii) modify the system of Ramaraju to include a common/shared voltage regulator as in Gupta. Doing so both the first and second IC (cores) of the semiconductor chip of the Ramaraju can be operated at the maximum operating voltage (Gupta, Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Bickford (US 9489482 B1) teaches a method of improving integrated circuit (IC) chip reliability by sorting them into multiple different groups and assigning different operating voltages for different groups (Abstract).

2) Zhu et al. (US 20210303054 A1) teaches a semiconductor chip package, comprising: (fig. 1,10);
 a first integrated circuit (IC) die [one of the core 1012 which can be “these cores may be low power cores such as in-order cores”] having a first intrinsic performance level, a second IC die [one of the core 1020, which may be “higher power-consuming cores than first cores 1012. In an embodiment, the second cores may be out-of-order core” fig. 10], different from the first IC die, and having a second intrinsic performance level different from the first intrinsic performance level ([0086-0087]); and a power management controller [PCU of the SOC/processor because “each of the processors can include a PCU 1575, 1585 or other power management logic”] configured to distribute, based on the first and second intrinsic performance level  [“the hardware feedback information”] 
3) Aipperspach et al. (US 20190148284 A1) teaches distribute, based on a determined die performance differential between the first IC die [slow circuits 102B] and the second IC die [fast circuit 102D], a level of power allocated to the semiconductor chip package between the first IC die and the second IC die ([0019], Fig. 3).

Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is similar to applicant’s disclosure of para. 0048 (“the equalizing/ reduction in
        differentials between MCM performance in a multi-MCM board 400”)
        2 “a first storage device for storing the performance parameter values for the plurality of cores for use in selecting a core having maximized or minimized performance parameter value”
        3 “even with homogeneous multi-core systems where the cores are identical, there will be differences in operating frequency for the different cores”